KLEINFELD, Circuit Judges,
dissenting.
I respectfully dissent.
I agree with the majority’s interpretation of Castillo-Villagra v. INS1 and its progeny, but the administrative notice of a change of regime was not decisive in this case.
Ahmad bore the burden of proof on his contention that if he was returned to Pakistan, he would probably be tortured because of his support for Pakistanis descended from those who fled India at partition.2 The BIA said that he had not met that burden, because he had not been tortured in the past and had otherwise shown no probability of torture in the future.
Though he claimed he had been beaten twice and otherwise abused by the police, the BIA found that such police brutality *14did not “r[i]se to the level of torture.” The BIA had adopted an interpretation of the Convention, consistent with language in the legislative history, that “rough and deplorable treatment, such as police brutality, does not amount to torture.” We have similarly interpreted the law.3 As reprehensible as police brutality is, I doubt that it is confined to so few regimes or so entirely unknown in our own, except in cases more extreme than those involving two beatings with no long term medical consequences, as to justify classifying it as an “extreme form of cruel and inhuman treatment” constituting torture under the Convention.4 Al-saher v. INS, upon which Ahmad relies, involved much more severe abuse than Ahmad claims here.5
The BIA’s adversión to the change of regime came in an alternative holding (“even were we to assume that the respondent had been tortured in the past”). Because the BIA’s decision would stand even without this alternative holding, we cannot vacate the decision based on the alternative holding.
The majority correctly does not require Ahmad to show past torture, for he could establish a probability of future torture without that. But he failed to show a probability of future torture, through past torture, through evidence about the old regime, or through anything else. Thus his right to notice and an opportunity to be heard on the question whether a change of regime obviated the probability of torture is immaterial to the issue on which his case turns.
We remand the case to the BIA to allow Ahmad the opportunity to be heard on how the change of regime affects his assertion that he will likely be tortured if returned to Pakistan.
REMANDED.

. Castillo-Villagra v. INS, 972 F.2d 1017 (9th Cir.1992).


. 8 C.F.R. § 208.16(c)(2).


. See Gui v. INS, 280 F.3d 1217, 1222-23, 1230 (9th Cir.2002).


. 8 C.F.R. § 208.18(a)(2).


. Al-Saher v. INS, 268 F.3d 1143 (9th Cir. 2001).